 420325 NLRB No. 59DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The judge inaccurately stated that unit and nonunit employeeshave received the same medical coverage since 1991. In fact, as the
judge later noted, although the two groups of employees have been
covered under the same plan during that period, they received some-
what different benefits. Further, contrary to statements in the judge™s
decision that might suggest otherwise, the Respondent only bar-
gained with the Union over benefits as applied to current employees.
Those minor mischaracterizations do not affect the overall accuracy
or validity of the judge™s decision.2We shall modify the judge™s recommended Order in accordancewith our decisions in Indian Hills Care Center, 321 NLRB 144(1996), and Excel Container, Inc., 325 NLRB No. 14 (Nov. 7,1997).3323 NLRB 404 (1997), remanded on other grounds (mem.) Mid-west Power Systems, Inc. v. NLRB, No. 97Œ1251 (D.C. Cir. 1998).4The Board noted that although the Supreme Court in ChemicalWorkers v. Pittsburgh Plate Glass Co., 404 U.S. 157 (1971), heldthat an employer is not required to bargain over benefits for already
retired employees, the Court also stated that ‚‚the future retirement
benefits of active workers are part and parcel of their overall com-
pensation and hence a well-established statutory subject of bargain-
ing.™™ Id. at 180.5The Respondent also contends that, in any event, the changes infuture retirees™ benefits do not ‚‚vitally affect™™ active unit employ-
ees, and therefore that it was not required to bargain over those
changes. The Board rejected that same argument in Midwest PowerSystems, finding the ‚‚vitally affects™™ doctrine inapplicable to the sit-uation of current employees with a direct interest in their future re-
tirement benefits. 323 NLRB 404.The Respondent further argues that the number of employees whomay eventually be affected by the unilateral changes in retiree bene-
fits is too small to support a finding that the changes were substan-
tial and material. We also reject this argument. As the Board noted
in Torrington Co., 305 NLRB 938 (1991), if a change involves theterms and conditions of employment of unit employees, it is a man-
datory bargaining subject even if only a relatively few employees are
affected. Id. at 939 fn. 7.6Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708 (1983).Georgia Power Company and International Broth-erhood of Electrical Workers Local 84, AFLŒ
CIOŒCLC. Case 10ŒCAŒ28441March 10, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HURTGENOn February 14, 1997, Administrative Law JudgeWilliam N. Cates issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The
General Counsel and the Charging Party filed answer-
ing briefs, and the Respondent filed reply briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2The Union represents a bargaining unit of certain ofthe Respondent™s employees. For many years, the Re-
spondent™s currently working and retired employees
have been covered by medical and life insurance pro-
grams. The parties have bargained over those benefits
as applied to currently working unit employees; how-
ever, the relevant collective-bargaining agreement(styled memorandum of agreement, or MOA) did not
include or refer to those benefits. The parties have
never negotiated over benefits for current retirees or
over future retirement benefits for active unit employ-
ees. Indeed, the Respondent has refused the Union™s
earlier attempts to bargain over retiree benefits and has
frequently made unilateral changes in those benefits,
with the apparent acquiescence of the Union.On April 21, 1995, the Respondent announced thatit would limit the company-paid portion of the pre-miums for medical and life insurance coverage of em-ployees who retire after January 1, 2002, with certain
exceptions not material here. The limitations would not
affect current retirees. It is undisputed that the Re-
spondent took this action unilaterally and without af-
fording the Union an opportunity to bargain over the
announced changes.The judge found that the Respondent™s actions vio-lated Section 8(a)(5) and (1) of the Act. In so doing,
he found that the future retirement benefits of currently
active unit employees were mandatory bargaining sub-
jects and that the Union had not waived its right to
bargain over the changes.We agree with the judge on both counts. We noteinitially that the Board in Midwest Power Systems,Inc.3recently reaffirmed its long-held view that futureretirement benefits of currently active unit employees
are mandatory bargaining subjects, and that unilateral
changes in those benefits violate Section 8(a)(5).4Here, as in Midwest Power Systems, the prospectivelyannounced changes in retirement benefits will affect
currently active unit employees who will retire on orafter the announced implementation date, and therefore
were mandatory bargaining subjects. The Respondent™s
arguments to the contrary in this case are thus without
merit.5Concerning the waiver issue, we note that waiversof statutory rights are not to be lightly inferred, but in-
stead must be ‚‚clear and unmistakable.™™6Even whenan employer relies on contract provisions in an attempt
to show that a union has waived its right to bargain
over an issue, either the contract language relied on
must be specific or the employer must show that the
issue was fully discussed and consciously explored and
that the union consciously yielded or clearly and un-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00420Fmt 0610Sfmt 0610D:\NLRB\325.048APPS10PsN: APPS10
 421GEORGIA POWER CO.7Trojan Yacht, 319 NLRB 741, 742 (1995); Angelus Block Co.,250 NLRB 868, 877 (1980).8The Respondent does argue that the judge failed to give anyweight to the MOA™s management-rights clause. In this the judge
plainly did not err. The management-rights clause states that:The right to hire, discipline, and/or discharge employees for rea-sonable or sufficient cause, and the full right of management of
the properties is reserved to and shall be vested exclusively withthe Management of the Company. Such rights shall include, butnot be limited to, the right of Management to determine at anyand all times how many men it will employ or retain, together
with the right to exercise full control and discipline in the inter-
est of proper service, operation, and efficient and economical
conduct of its business, subject to the other provisions of this
Agreement. The foregoing rights shall be subject to arbitration
under the provisions of Article XIII only to the extent that they
are modified or limited by other specific provisions of this
Agreement. (Emphasis in the original.)General language of this sort is insufficient to establish a waiverof the Union™s right to bargain over the changes in question. See
Metropolitan Edison, 460 U.S. at 708.9In reaching this conclusion, we do not rely on Union BusinessManager Doyle Howard™s apparent subjective unawareness of the
‚‚reservation of rights™™ language. The written plans were in the
Union™s possession, and the language had been included in the plans
for years.The Respondent relies on numerous court decisions holding that,under ERISA, the language of benefit plans is controlling. See, e.g.,
Murphy v. Keystone Steel & Wire Co., 61 F.3d 560 (7th Cir. 1995);UPIU v. Jefferson Smurfit Corp., 961 F.2d 1384 (8th Cir. 1992).Those decisions are inapposite, because they concerned alleged vio-
lations of ERISA, alleged contract violations, and other matters.
They did not involve alleged violations of Sec. 8(a)(5) of the Act,
over which the Board has primary jurisdiction. See Laborers Health& Welfare Trust Fund v. Advanced Lightweight Concrete Co., 484U.S. 539, 552Œ553 (1988).That the Union did not protest or demand to bargain over previousunilateral changes in retirement benefits does not require a different
result. The Board has consistently held that a union that acquiesces
in an employer™s unilateral changes in terms and conditions of em-
ployment does not irrevocably waive its right to bargain over such
changes in the future. Midwest Power Systems, slip op. at 4. Nordoes the Union™s failure to grieve or otherwise protest the Respond-
ent™s earlier refusals to bargain over retirement benefits establish that
the Union has waived its bargaining rights. See Air Vac Industries,282 NLRB 703 (1987). Thus, even if the actions acquiesced in by
the Union could be construed as applying to current unit employees
rather than retirees, the Union still did not waive its right to bargain
over the changes at issue here.1The change would not become effective until 2002.mistakably waived its interest in the matter.7Here,however, there is no relevant contract language.8TheMOA does not refer to medical or life insurance bene-
fits. And the ‚‚reservation of rights™™ language in the
benefit plans, which reserves to the Respondent the
right to amend or terminate the plans at any time, was
never the subject of collective bargaining before the
changes at issue were announced. In these cir-
cumstances, we cannot find that the Union clearly and
unmistakably waived its right to bargain over the
changes in post-retirement benefits for current employ-
ees.9ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Geor-
gia Power Company, Atlanta, Georgia, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.1. Substitute the following for paragraph 2(c).
‚‚(c) Within 14 days after service by the Region,post at copies of the attached notice marked ‚‚Appen-
dix.™™3Copies of the notice, on forms provided by theRegional Director for Region 10, after being signed by
the Respondent™s authorized representative, shall be
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility
involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the
notice to all current employees and former employees
employed by the Respondent at any time since April
21, 1995.™™MEMBERHURTGEN, dissenting in part and concurringin part.I agree with my colleagues only in certain respects.The plan documents gave Respondent the right to
‚‚alter, amend or terminate™™ the plan for any reason.
This language, as amplified by Union acquiescence in
prior changes, clearly waived the Union™s right to bar-
gain about the change announced on April 21. How-
ever, the plan, and its waiver, were not incorporated
into any contract. Thus, the Union was free to with-
draw the waiver at any time. On April 21, and again
on May 9, the Union requested bargaining about the
change. In my view, the effect of these requests was
to make it clear that the waiver was being withdrawn.
Accordingly, Respondent was obligated to bargain
about the Union™s request that the April 21 change be
rescinded.1In sum, Respondent was privileged to make thechange of April 21, but was not privileged to refuse
to bargain on and after April 21 about rescinding that
change.Katherine Chahrouri, Esq., for the General Counsel.Laura Kriteman, Esq. and Bentina Chisolm, Esq., of Atlanta,Georgia, for the Respondent.J. Michael Walls, Esq., of Atlanta, Georgia, for the ChargingParty.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00421Fmt 0610Sfmt 0610D:\NLRB\325.048APPS10PsN: APPS10
 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The hearing originally opened on February 2, 1996, before Ad-ministrative Law Judge Albert A. Metz. At that time the hearing was
postponed pending settlement negotiations.DECISIONWILLIAMN. CATES, Administrative Law Judge. This hear-ing was on November 18, 1996,1in Atlanta, Georgia. Thecharge was filed on May 5, 1995. The complaint issued on
August 10, 1995.I. JURISDICTIONThe Respondent is a Georgia corporation with it principalplace of business in Atlanta, Georgia, where it is engaged in
the business of generating and distributing power utility serv-
ices. During the past year, a representative period, it pur-
chased and received at its Atlanta, Georgia facilities goods
valued in excess of $50,000 directly from suppliers located
outside the State of Georgia. Respondent admitted and I find
that at all times material it has been an employer engaged
in commerce as defined in the National Labor Relations Act
(the Act).The parties stipulated that Respondent is a wholly ownedsubsidiary of the Southern Company. Other wholly owned
subsidiaries of the Southern Company include Mississippi
Power Company, Alabama Power Company, Savannah, Gulf
Power, and SEI.II. LABORORGANIZATIONS
Respondent admitted that International Brotherhood ofElectrical Workers Local 84, AFLŒCIOŒCLC (Union, IBEW
or Local) is a labor organization within the meaning of Sec-
tion 2(5) of the Act.III. THEUNFAIRLABORPRACTICEALLEGATIONS
It is alleged that Respondent unilaterally changed workingconditions for employees represented by the Union.Business Manager and Financial Secretary of the UnionDoyle Howard testified that the Union has had a collective-
bargaining relationship with Respondent since back in the
1920™s. The Union currently represents a unit of some 5000
employees.This litigation deals with retirement benefits that are calledOPRB (Other Post-Retirement Benefits).Respondent admitted that on or about April 21, 1995, itannounced changes to retirement benefits without bargaining
with the Union; that it was at material times party to a col-
lective-bargaining agreement with the Union; and that the
Union is the exclusive collective-bargaining representative of
its employees in an appropriate bargaining unit described at
article II, section 2 of that agreement (Memorandum of
Agreement).Respondent™s April 21, 1995, announcement made to itsmanagers is as follows:I™d like to inform you of several changes we™re mak-ing in retiree life and medical benefits that will affect
many future retirees. The changes will be commu-
nicated to all employees in the next issue of The Citi-
zen Weekly, which will be mailed Monday, April 24.
I™ve attached an advance copy of those articles. Please
review this information thoroughly so that you™ll be fa-miliar with the changes in case you receive questionsfrom employees. Although covered more completely in
the attachments, there are several points that need to be
emphasized:The major changes
A maximum ceiling is being established for the com-pany-paid portion of the cost of coverageŠoften re-
ferred to as premiums - for retiree life and medical cov-
erage. (Specific limits have been approved and are in-
cluded in the attached.) The level of company contribu-
tions will be tied to length of service (Specific levels
for each year of service have not been approved and
will be communicated later.)Transition period for the changes
The changes do not impact those in the followinggroups:Current retirees;Any employee who has at least 30 years of accred-ited service (as defined in the pension plan) on or
before January 1, 2002; orEmployees age 55 or over as of January 1, 2002,with 15 years of accredited service.The changes apply to all other employees not cov-ered in the groups above. Generally, this includes those
who become retirement eligible after January 1, 2002.Reasons for the changes
To adjust for changes in accounting rules, whichhave led to an increase in accounting costs for these
benefits of about $70 million annually for the Southern
Company.To support the company™s cost-competitive goals.It™s important to keep in mind that, even with these
changes, the company is maintaining a competitive and
generous retiree benefits package. At a time when manycompanies are dramatically reducing or simply elimi-
nating retiree medical and life insurance benefits alto-
gether, we are adopting a solution that both clarifies our
commitment to retiree benefits and continues to provide
our retirees access to these benefits. As we continue to
review our benefits practices, changes to these and
other benefits plans may be necessary in the future.The Respondent called the principal of compensation ofbenefits of The Southern Company, David Settle. Settle testi-
fied that the driving force behind Respondent™s April 21,
1995 changes in OPRB was a change in Federal Accounting
Standard 106. Effective with FAS 106 companies must ac-
count for retirement cost as a liability while the employee is
in active service. Formerly that liability could be shown dur-
ing retirement rather than while the employee was in active
service. FAS 106 does not apply to pension plans but it ap-
plies to welfare benefits that would include life and medical
insurance. Settle agreed that the new FAS 106 requirements
applied to current employees regarding future retirement
rather than to current retirees.The parties are not in dispute regarding a matter men-tioned by Respondent in its opening argument. Respondent
commented, in part, regarding the parties relationship regard-
ing other post retirement benefits (OPRB):Retiree benefits have been offered by the companyfor decades, as have benefits to active, covered (unit)VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00422Fmt 0610Sfmt 0610D:\NLRB\325.048APPS10PsN: APPS10
 423GEORGIA POWER CO.and non-covered employees. Up to 1978, all employeesand retirees were covered under one medical plan.In 1978, the plan offered was the Provident Plan. In1978-79, the medical plan split, with the Union em-
ployees voting to take coverage under Blue Cross/Blue
Shield; and the non-covered (non-unit) employees and
retirees remaining with the Provident Plan ....Unit and nonunit employees have again received the samemedical insurance coverage since the 1991 collective-bar-
gaining agreement. Business Manager Howard testified that
although unit employees rejected going under the same plan
with nonunit employees in 1989, they joined in the same
plan 2 years later.Lynn Martin, who was employed in Respondent™s com-pensation benefits department, testified regarding the dif-
ferent plans. Martin testified that she was involved in nego-
tiations with the Union from 1991. She testified that at times
since 1978 the benefits plans for active and retired employ-
ees have not always been the same. In 1989 Respondent
adopted the ‚‚Provident Plan™™ in-house that covered active
nonunit employees and retirees. In 1989 unit employees were
covered by Blue Cross/Blue Shield. The Union terminated its
Blue Cross/Blue Shield coverage in 1991 and agreed to join
other employees and retirees in the Provident Plan. However,
differences in coverage have remained for unit and nonunit
employees. For example unit employees were not initially
covered for prescription drugs in 1991. From 1991 through
January 1, 1993, separate lists were maintained for 100-per-
cent outpatient surgeries. During 1992 there was a different
premium structure for family coverage between nonunit and
retirees and unit employees. Currently unit employees are
covered under a life insurance policy issued by Provident
Life and Accident Insurance. Nonunit and retirees whether
formerly unit or nonunit employees, are covered by a Metro-
politan Life Insurance policy.In 1996 there was a change in pension plans. Respondent™switness David Settle testified that nonunit employees may
now retire at age 50 with 10 years™ service. The Union de-
clined to accept that change in eligibility for unit employees.Respondent contends: (1) that the Union has waived bar-gaining over the OPRB by historically permitting Respondent
to make changes without bargaining; and (2) that the Union
specifically waived bargaining through a clause contained in
the benefits package.(1) Have the parties historically bargained aboutretirement benefitsRespondent contended that since 1978 it has made changesto medical benefits provided to retirees and nonunit employ-
ees without bargaining with the Union and without receiving
requests or demands to bargain over those changes.Doyle Howard agreed that unit employees had a differentinsurance plan from 1979 to 1991. Nonunit employees and
retirees had the same plan. During that period the Respond-
ent made changes to the nonunit employees and retirees™ in-
surance without negotiating with the Union.Lynn Martin testified that Respondent has never negotiatedwith the Union over future retirement benefits for active unit
employees. She recalled that Respondent has made changesto retirees™ benefits and that those changes have not been ne-gotiated with the Union. The Union has never negotiated re-tirees™ benefits.Rueben Pierce Head, who retired from Respondent in1984, confirmed that Respondent and the Union did not ne-
gotiate over retirees™ benefits. Head was Respondent™s chief
negotiator between 1975 and 1986. He recalled that the
Union made inquiries during those years about present re-
tired employees. Head did not object to those discussions but
he never agreed those were negotiable matters. During 1980
the Union requested information including retiree informa-
tion. Head™s response to the Union dated August 18, 1980,
included a comment that the retiree information concerned a
nonnegotiable item. However, Head noted that he was sup-
plying the Union with the summary plan description for re-
tired employees.Gene Ussery was Respondent™s manager of labor relationsfrom May 1992 until October 1995. Ussery testified that Re-
spondent did not negotiate with the Union over benefits for
nonunit employees and retirees. He testified that to his
knowledge negotiations did not involve future retirees™ bene-
fits. Before April 1995, the Union did not seek to negotiate
with Respondent for the medical benefits that active unit em-
ployees would have if those employees retired from Re-
spondent. He recalled that Doyle Howard used to joke that
he was negotiating on behalf of Ussery on occasions when
Respondent offered to extend whatever had been negotiated
with the Union to nonunit employees and retirees.Business Manager Howard testified that medical and lifeinsurance benefits are included in the total compensation
package that the Union negotiated with Respondent and that
total compensation package includes medical insurance for
current employees who later retire. Howard testified that to
his knowledge Respondent never attempted to change its
practice of paying full medical insurance premiums for em-
ployees who later retired, until April 21, 1995.According to Howard, although medical and life insurancebenefits have been negotiated for unit employees those bene-
fits have never been mentioned in the collective-bargaining
agreement. Occasionally negotiations for medical and life in-
surance benefits occurred during regular contract negotia-
tions. On other occasions those negotiations were held sepa-
rately from the regular contract negotiations.It is the parties™ practice to negotiate only proposedchanges. The parties do not negotiate over contract items
when the particular items are not included in a proposed
change.During the most recent negotiations Respondent proposedchanges regarding medical and life insurance. There was no
agreement and that matter was postponed. Doyle Howard tes-
tified that an example of Respondent and the Union negotiat-
ing changes in medical insurance occurred in 1991 when the
parties negotiated an agreement to include coverage for pre-
scription drugs. Before that time drugs had not been included
in health insurance for unit employees. Howard recalled that
change covered both current unit employees and unit em-
ployees who would later retire. Benefit changes were also
negotiated in 1993.The General Counsel introduced documents to support itscontention that the parties have negotiated medical and life
insurance benefits.In a document entitled ‚‚Company Package Proposal Sub-mitted to the Union Committee, December 1, 1977,™™ Re-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00423Fmt 0610Sfmt 0610D:\NLRB\325.048APPS10PsN: APPS10
 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
spondent proposed to modify the insurance program to pro-vide additional life and medical coverage. That document
also includes a proposal to revise the pension plan to:Revise Pension Plan to include all full-time Union rep-resentatives, who are employees of the Company, on a
leave of absence provided the entire cost is borne by
Local Union #84 as sole bargaining representative, as
submitted to the Union on August 5, 1977.Doyle Howard identified Respondent™s description of thesettlement for a 3-year contract. That document, ‚‚Resume of
Georgia Power Company-I.B.E.W. Negotiations with Respect
to Working Conditions and Rates of Wages,™™ is dated Au-
gust 24, 1987. It contained a provision whereby the Respond-
ent agreed to contribute more toward medical insurance pre-
miums on increases in those premiums expected in October
1987 and 1988. It outlines the insurance program under
‚‚Summary of Economic Proposals.™™In a 1989 resume of negotiations signed by Respondent™smanager of labor relations, there is an indication that Re-
spondent asked the Union Committee if it had decided torebid the insurance coverages of covered (unit) employees.
That document shows there were design changes agreed to
by the Union including improved control of psychiatric and
substance abuse treatment and chiropractic treatment plus the
deletion of the mandatory second opinion for proposed sur-
geries. Howard testified that the insurance agreement applied
to current employees and to insurance benefits that the em-
ployees would receive upon retirement.In a memorandum of understanding signed by the Unionand Respondent on April 26, 1990, there is a provision pro-
viding for life insurance equal to three times the employees
annual salary. That provision includes a program for the pay-
ment of life premiums from Company and employee re-
serves. Following that provision is the following paragraph:After the Company and the employee reserves are uti-lized as set forth above the parties agree to negotiate
issues of funding and continuation of coverage, includ-
ing but not limited to, the amount of coverage, setting
new experience rated rates and what percentage of that
rate will be paid by the Company and by the employ-
ees, respectively.In a package proposal presented to the Union by Respond-ent on January 14, 1991, in the context of contract negotia-
tions, Respondent proposed several modifications to the med-
ical insurance program. That proposal also provided that Re-
spondent was agreeable to make the changes in the medical
insurance plan retroactive to January 1, 1991, if the contract
was approved. Under Respondent™s January 1991 proposal
both noncovered and covered (unit) employees would receive
the same medical insurance. Howard testified that the parties
agreed to insurance changes that applied to current employ-
ees and current employees who later retired.On November 12, 1992, Respondent wrote the Union andincluded 5500 copies of their summary of proposed benefit
changes for January 1, 1993. Those copies were submitted in
order to permit the Union to mail them to its unit employees
for a vote on the proposals. The proposals had been nego-
tiated between the Union and the Respondent. According to
Doyle Howard the parties agreed during negotiations thatthose proposed changes applied to current employees and tocurrent employees who might later retire.On February 2, 1992, the Union and Respondent signed amemorandum of understanding, medical benefits in which
Respondent agreed to amend the schedule of benefits to pro-
vide unit employees 100-percent surgical coverage in accord
with a schedule.On April 5, 1994, Respondent wrote the Union and in-cluded 4600 copies of the summary of medical plan options
effective June 1, 1994 for mailing to unit employees. The
summary had been agreed to by the Union and Respondent
subject to vote by the unit employees.On May 12, 1995, the Union and Respondent signed anagreement to provide specific coverage for treatment of vari-
cose veins. Howard testified that represented an agreement to
reinclude the varicose veins coverage. On that same date the
parties signed an agreement for reimbursement for non net-
work physicians.FindingsThe record showed that Respondent and the Union havenegotiated on numerous occasions regarding welfare benefits
for unit employees. The record also shows that Respondent
frequently considered retirees and nonunit employees sepa-
rate from unit employees for the purpose of welfare consider-
ations. Before 1991 nonunit employees and retirees were
covered under a different medical insurance plan from the
unit employees. During the period before 1991 Respondent
made changes to the plan for nonunit employees and retirees
without bargaining with the Union. On occasion the Union
requested negotiations regarding retiree benefits and fre-quently Respondent refused to engage in those negotiations
on the claim that retiree benefits were not negotiable.In making my findings herein I credit the testimony ofDoyle Howard that shows that Respondent frequently told
the Union that negotiated benefits would be applied to retir-
ees. I make that credibility determination on the basis of
Howard™s demeanor and the full record. The testimony of
Gene Ussery, Respondent manager of labor relations until
October 1995, supports my findings by showing that Re-
spondent did offer to extend some unit employees™ benefits
to retirees.The record including especially the testimony of ReubenPierce Head shows that Respondent frequently discussed and
provided the Union with information regarding retirees™ ben-
efits. I am also convinced and credit the testimony showing
that Respondent frequently told the Union that retirees™ bene-
fits were not negotiable. I make that decision on the basis
of the full record.I credit the testimony of Lynn Martin that Respondent hasnever negotiated with the Union over future retirement bene-
fits for active unit employees. Martin testified that at times
since 1978 the benefits plans for active and retired employ-
ees have not always been the same. In 1989 Respondent
adopted the ‚‚Provident Plan™™ in-house that covered active
nonunit employees and retirees. In 1989 unit employees were
covered by Blue Cross/Blue Shield. The Union terminated its
Blue Cross/Blue Shield coverage in 1991. However, dif-
ferences in coverage have remained for unit and nonunit em-
ployees. For example unit employees were not initially cov-
ered for prescription drugs in 1991. From 1991 through Janu-
ary 1, 1993, separate lists were maintained for 100 percentVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00424Fmt 0610Sfmt 0610D:\NLRB\325.048APPS10PsN: APPS10
 425GEORGIA POWER CO.outpatient surgeries. During 1992 there was a different pre-mium structure for family coverage between nonunit and re-
tirees and unit employees. Currently unit employees are cov-
ered under a life insurance policy issued by Provident Life
and Accident Insurance. Nonunit and retirees whether for-
merly unit or nonunit employees, are covered by a Metro-
politan Life Insurance policy.I also credit Doyle Howard™s testimony that Respondentnever advised the Union of its intention to change its practice
of paying full medical insurance premiums for employees
who later retired until April 21, 1995.An employer has a duty to bargain over terms and condi-tions of employment for bargaining unit employees. How-
ever, an employer has no duty to bargain regarding current
retirees. Respondent contends that the instant matter involves
bargaining over benefits for retirees and that it did not make
changes in terms and conditions of employment of present
members of the bargaining unit. See for example MurpheyDiesel Co., 184 NLRB 757, 763 (1979); Civil Service Em-ployees Assn., 311 NLRB 6, 7 (1993). Respondent arguedthat courts have refused to hold that decisions that are merely
tangential to the rights of present members of the bargaining
unit constitute mandatory subjects of bargaining. See for ex-
ample Pittsburgh Plate Glass Co. v. NLRB, 404 U.S. 157(1971); Keystone Steel & Wire v. NLRB, 41 F.3d 746 (D.C.Cir. 1994); Torrington Co., 305 NLRB 938 (1991).There is a clear difference between bargaining over futureretirement benefits for active employees and benefits for cur-
rent retirees. Here the discussion involves employees that
will not retire before 2002. As shown above the changes
mentioned in Respondent™s OPRB Update affect the pre-
miums to be paid by employees that retire after January 1,
2002, and were not grandfathered into the previous plan.
Those employees grandfathered into the current (previous)
plan include those that retire on or before January 1, 2002,
those that are 55 with 15 years™ service on January 1, 2002,
and those with 30 years service before January 1, 2002.Obviously current retirees, having retired before January 1,2002, fall within the above exceptions and are not affected
by the OPRB changes. As shown above David Settle testified
that FAS 106 apply to current employees regarding future re-
tirement rather than to current retirees.The OPRB changes involve bargaining unit employees.They do not involve retirees and as such do not involve non-
mandatory subjects of bargaining. Moreover, since the unitemployees are not retirees or other nonstatutory employees,
the ‚‚vitally affects™™ test is not applicable. Pittsburgh Glass,supra.Even though the OPRBs are not included in the partiescontract, Respondent has an obligation to bargain in good
faith before instituting the changes. St. Vincent Hospital, 320NLRB 42 (1995).(2) Does the language of the plan documents permitRespondent™s actionLynn Martin testified that there are reservation of rightsclauses in plan documents for unit, nonunit, and retirees. Ac-
cording to Martin, Doyle Howard did object to that language
during a September 1995 negotiation meeting.The reservation of rights reads as follows:AMENDMENT AND TERMINATION OF PLANAmendment of Plan. The Vice President of HumanResources of the Company shall have the right at any
time by instrument of writing, duly executed, to mod-
ify, alter or amend, in whole or in part, the Plan, pro-
vided that any Covered Expense that has been incurred
and has become payable as a Benefit but is unpaid shall
not be affected by such amendment.Termination of Plan. The Vice President of HumanResources of the Company shall have the right at any
time by instrument of writing, duly executed, to termi-
nate the Plan provided, however, that notice of such ter-
mination shall be furnished to Covered Employees.As shown above the Union did not agree to the plan until1991. The above language was included in the plan before
that date. Moreover, as shown above, the Union never agreed
to the same plan held by nonunit and retirees. As shown by
Lynn Martin™s testimony the Union terminated its Blue
Cross/Blue Shield coverage in 1991 and agreed to join other
employees and retirees in the Provident Plan. However, dif-
ferences in coverage have remained for unit and nonunit em-
ployees.Gene Ussery agreed that Doyle Howard objected to thereservation of rights language around September or October
1995. According to Ussery he sensed that Howard had been
unaware of that language before that time. Ussery responded
that the reservation of rights language had been in the plan
for many years and that he was surprised that Howard did
not know of that language.FindingsI credit the testimony of Lynn Martin showing that thePlan contained reservation of rights language similar to the
above-quoted language, since at least 1989.As shown above Gene Ussery agreed that Doyle Howardobjected to the reservation of rights language around Septem-
ber or October 1995. According to Ussery he sensed that
Howard had been unaware of that language before that time.Respondent™s witnesses Martin, Ussery, and Rueben PierceHead could not recall a time when Respondent and the
Union negotiated over the insurance plan reservation of
rights language.The fact that the current collective-bargaining agreementdoes not include the OPRB benefits and the inclusion of a
reservation of rights clause in insurance plans without nego-
tiation, does not constitute waiver of the Union™s right to
bargain. The evidence failed to show that the Union ever
‚‚consciously yielded™™ or ‚‚clearly and unmistakable
waived™™ its interest in future retirement benefits. T.T.P.Corp., 190 NLRB 240 (1971). In fact, as shown above, theparties did not negotiate over the reservation of rights lan-
guage until the Union objected to the language in 1995.Language in the plan, without negotiations, does not pro-vide a legitimate basis for Respondent to make a unilateral
change in OPRB. Trojan Yacht, 319 NLRB 741 (1995).The Respondent pointed out that its representatives fre-quently told the Union that it did not negotiate over retirees™
health and life insurance benefits. However, the Respondent
and the Union did negotiate over health and life benefits and
oftentimes those benefits were extended to retirees.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00425Fmt 0610Sfmt 0610D:\NLRB\325.048APPS10PsN: APPS10
 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
I find that this matter must be distinguished from Elec-trical Workers IBEW v. Northeast Utilities, C.A. No. 92Œ30086ŒF, cited by the Respondent. In that action to enforce
a collective-bargaining agreement the Court found that the
collective-bargaining agreement did not contain a provision
requiring the employer to maintain health coverage. Here the
situation is similar to that in Trojan Yacht, supra. In TrojanYacht where there were applicable collective-bargaining pro-visions, the Board held that in ‚‚order to establish a waiverof the statutory right to bargain over mandatory subjects of
bargaining, ... there must be clear and unmistakable relin-

quishment of that right.™™ Trojan Yacht, 319 NLRB at 744.Here unlike Trojan Yacht, there was no applicable collec-tive-bargaining provisions. Therefore, the instant situation
makes for an even stronger case for the General Counsel
than Trojan Yacht.Here credible evidence received through Respondent™s wit-ness Lynn Martin showed that the plan adopted by the Union
in 1991 was not the exact same plan applicable to nonunit
employees and retirees.Moreover the testimony of Gene Ussery proved there wasnever a clear and unmistakable relinquishment of the right to
bargain over future retirees OPRB. Ussery agreed that Doyle
Howard objected to the reservation of rights language around
September or October 1995. According to Ussery he sensed
that Howard had been unaware of that language before that
time.Neither the parties™ memorandum of agreement nor anyother agreement between the parties, included terms that are
‚‚incisive, direct, and specific in their assault on the existence
of any negotiating responsibility during the term of the con-
tract, and their desire to commit unresolved issues to man-
agement prerogatives as they existed on entry of the agree-
ment.™™ Rockford Manor Care Facility, 279 NLRB 1170,1174 (1986).The record failed to establish there was a clear and unmis-takable relinquishment of the right to bargain over OPRB
changes. Trojan Yacht, 319 NLRB 741 (1995). The recordproved that the Union did not waive its right to bargain over
OPRB changes.(3) Retirees are not entitled to receive a particular levelof benefits(4) OPRB Benefits are not vestedThe Respondent argued that the Union has no right tomaintain a particular level of benefits and that OPRB bene-
fits are not vested, in light of ERISA. The Board has not
held nor does the General Counsel seek in the instant matter,
maintenance of a particular level of benefits. Nor is there a
contention that OPRB benefits are vested. Instead the Board
has held that an employer must offer bargaining before uni-
laterally changing benefits that affect unit employees. The
Board found in Trojan Yacht, supra, that the employer mustoffer bargaining before deciding upon a precise change.(5) The changes are not substantial and material(6) The changes do not vitally affect benefits ofactiveemployees
The Respondent cited Civil Service Employees Assn., 311NLRB 6 (1993), in arguing that the changes here are not ma-terial, substantial and significant. However, Civil Servicemust be distinguished. There the Board found there had been
no actual unilateral change since the unilateral requirement
that employees carry beepers did not materially change the
practice of having employees call in and for it to call places
listed on the itinerary. Here there was a clear unilateral
change.Respondent argued that the Board is bound by the ‚‚vitallyaffects™™ doctrine citing among others Pittsburgh Plate GlassCo. v. NLRB, 404 U.S. 157 (1991). However, the Court inPittsburgh Plate & Glass noted,be sure, the future retirement benefits of active workersare part and parcel of their overall compensation and
hence a well-established statutory subject of bargaining.
404 U.S. at 157, 180.The Board has held:Changes in retirement benefits that affect current em-ployees are a mandatory subject of collective bargain-
ing, and a unilateral modification of such benefits, dur-
ing the term of an agreement is in derogation of the
bargaining obligation and constitutes and unfair labor
practice. Titmus Optical Co., 205 NLRB 974, 981(1973).The Board has continued to find that future retirementbenefits constitute a mandatory subject of bargaining. BrittMetal Processing, 322 NLRB 421 (1996); K & R Co., 320NLRB No. 140 ( Mar. 29 1996). In view of the current state
of Board decisions I find I cannot rule for Respondent in its
contentions that the unilateral changes are not substantial and
material or that they do not vitally affect benefits of active
employees.ConclusionsThe record is not in dispute that the Union requested bar-gaining over OPRB changes announced by Respondent on
April 21, 1995. Respondent rejected the Union™s request on
and after April 21, 1995. I find that Respondent has contin-
ued to refuse to bargain over its OPRB changes.There is no dispute but that Respondent had a bargainingobligation with the Union. At issue is whether that obligation
extended to the instant issue, i.e., the OPRB changes. In de-
termining that issue I must question whether the alleged uni-
lateral changes involve a mandatory subject of bargaining.
NLRB v. Borg-Warner Corp., 356 U.S. 342, 349 (1957);NLRB v. Katz, 369 U.S. 736, 743 (1962).The Board and courts, have held that pension plan benefitsfor future retirees is a mandatory subject of bargaining.
T.T.P. Corp., 190 NLRB 240 (1971); Pittsburgh Plate GlassCo. v. NLRB, supra. As noted, for example, in United Hos-pital Medical Center, 317 NLRB 1279 (1995) ‚‚(h)ealth andlife benefit plans are a mandatory subject of collective bar-
gaining. They may not be altered or eliminated without bar-
gaining to mutual agreement or to a good faith impasse onsuch action. NLRB v. Katz.™™ In as much as health and lifebenefit plans are mandatory subjects of bargaining and in as
much as the Board and courts have concluded that pension
benefit plans for future retirees are mandatory subjects of
bargaining, I am persuaded that health and life insurance
coverage in retirement is a matter relating to wages, hours,VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00426Fmt 0610Sfmt 0610D:\NLRB\325.048APPS10PsN: APPS10
 427GEORGIA POWER CO.2If no exceptions are filed as provided by Section 102.46 of theBoard™s Rules and Regulations, the findings, conclusions and rec-
ommended Order shall, as provided in Section 102.48 of the Rules,
be adopted by the Board and all objections to them shall be deemed
waived for all purposes.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™and other terms and conditions of employment such as toconstitute a mandatory subject of bargaining.Respondent argues that the distinction of importance isone involving employees and retirees. However, there is an-
other distinct group involved in the instant dispute. In its
April 21, 1995 notice Respondent discussed benefits for
some employees that would first become eligible to retire on
and after January 1, 2002. Obviously that group does not in-
volve current retirees. That group would potentially involve
some current unit employees. It is not possible to determine
at this time which unit employees other than those in the ex-
cluded or grandfathered group, will fall within those affected
by Respondent™s April 21 notice. Nevertheless, it is apparent
that retirement benefits are important conditions of employ-
ment for all unit employees that may first qualify for retire-
ment after January 1, 2002.I find that Respondent™s April 21, 1995, announcement af-fects current unit employees. Only current employees and
those that may be hired in the future may be affected by Re-
spondent™s OPRB changes. No current retirees may be af-
fected as shown in Respondent™s announcement. Those April
21 OPRB changes involve terms and conditions of employ-
ment of current unit employees.By announcing its planned OPRB changes, announcingthat the changes would be implemented and refusing to bar-
gain regarding current unit employees™ future retirement wel-
fare benefits after the Union™s request, Respondent failed to
fulfill its bargaining obligation and thus violated Section
8(a)(5) and (1) of the Act.CONCLUSIONSOF
LAW1. Georgia Power Company, is an employer engaged incommerce within the meaning of Section 2(6) and (7) of the
Act.2. International Brotherhood of Electrical Workers Local84, AFLŒCIOŒCLC is a labor organization within the mean-
ing of Section 2(5) of the Act.3. The Respondent, by unilaterally changing its other postretirement benefits (OPRB) for unit employees without bar-
gaining with the Union as representative of the employees in
the bargaining unit described at article II, section 2 of their
collective-bargaining agreement, has engaged in conduct vio-
lative of Section 8(a)(1) and (5) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(2), (6), and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action de-
signed to effectuate the policies of the Act.As I have found that Respondent has illegally changedother post retirement benefits (OPRB) for bargaining unit
employees without bargaining with the Union as representa-
tive, Respondent is ordered to restore OPRB to pre-April 21,
1995 status and upon request bargain in good faith with the
Union regarding OPRB.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, Georgia Power Company, Atlanta, Geor-gia, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Making unilateral changes in bargaining unit employ-ees™ OPRB without providing notice of the proposed changes
and adequate opportunity for the Union to bargain about
those changes.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain collectively with InternationalBrotherhood of Electrical Workers Local 84, AFLŒCIOŒCLC
as exclusive representative of the employees in the appro-
priate bargaining unit described in article II, section 2 of
their collective-bargaining agreement (memorandum of
agreement) and, if an understanding is reached, embody that
understanding in a signed contract.(b) Restore OPRB to the pre-April 21, 1995, level.
(c) Within 14 days after service by the Region, post at itsfacilities in Atlanta, Georgia, copies of the attached notice.3Copies of the notice, on forms provided by the Regional Di-
rector for Region 10, after being signed by the Respondent™s
authorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps shall
be taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(d) Within 21 days after service by the Region, file withthe Regional Director, Region 10, a sworn certification of a
responsible official on a form provided by the Region attest-
ing to the steps that the Respondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00427Fmt 0610Sfmt 0610D:\NLRB\325.048APPS10PsN: APPS10
 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
To form, join, or assist any unionTo bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
unilaterally change terms and conditions ofemployment including other post retirement benefits (OPRB)
for employees in bargaining units represented by Inter-
national Brotherhood of Electrical Workers Local 84, AFLŒ
CIOŒCLC, or any other labor organization.WEWILL
, on request of the Union, bargain collectively re-garding other post retirement benefits (OPRB) as they mayaffect bargaining unit employees, with International Brother-hood of Electrical Workers Local 84, AFLŒCIOŒCLC, as the
exclusive representative of the employees in the appropriate
bargaining unit described at article II, section 2 of our
memorandum of agreement.WEWILL
, within 14 days of this Order, restore other postretirement benefits (OPRB) for bargaining unit employees to
the pre-April 21, 1995 level.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of rights guaranteed
you by Section 7 of the Act.GEORGIAPOWERCOMPANYVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00428Fmt 0610Sfmt 0610D:\NLRB\325.048APPS10PsN: APPS10
